Illinois Official Reports

                                      Appellate Court



                 Mannheim School District No. 83 v. Teachers’ Retirement System,
                                 2015 IL App (4th) 140531



Appellate Court           MANNHEIM SCHOOL DISTRICT NO. 83, Plaintiff-Appellant, v.
Caption                   TEACHERS’ RETIREMENT SYSTEM OF ILLINOIS, Defendant-
                          Appellee.




District & No.            Fourth District
                          Docket No. 4-14-0531




Filed                     April 8, 2015




Decision Under            Appeal from the Circuit Court of Sangamon County, No. 13-MR-795;
Review                    the Hon. John Madonia, Judge, presiding.




Judgment                  Affirmed.




Counsel on                Allen Wall (argued), of Klein, Thorpe & Jenkins, Ltd., of Chicago, for
Appeal                    appellant.

                          Ralph H. Loewenstein (argued), of Loewenstein, Hagen & Smith,
                          P.C., of Springfield, for appellee.
     Panel                     JUSTICE APPLETON delivered the judgment of the court, with
                               opinion.
                               Justices Harris and Steigmann concurred in the judgment and opinion.




                                                OPINION

¶1         Plaintiff, Mannheim School District No. 83 (Mannheim), appeals the circuit court’s order
       dismissing with prejudice its complaint for administrative review filed against defendant,
       Teachers’ Retirement System of Illinois (TRS). The court dismissed the complaint because
       plaintiff failed to sue and serve the correct defendant in compliance with the applicable section
       of the Administrative Review Law (735 ILCS 5/3-107(a) (West 2012)). We affirm.

¶2                                            I. BACKGROUND
¶3          On September 13, 2013, plaintiff filed a complaint for administrative review, seeking the
       circuit court’s review of the August 15, 2013, decision of the Board of Trustees of the
       Teachers’ Retirement Systems (Board). Although the substantive content of the administrative
       decision is not at issue, suffice it to say the Board found plaintiff was required to contribute to
       two of its administrators’ retirement pay due to employment contract addendums.
¶4          Plaintiff served defendant by forwarding the complaint and summons via certified mail to
       the executive director of the TRS. Defendant filed a motion to dismiss pursuant to section
       2-619 of the Code of Civil Procedure (735 ILCS 5/2-619 (West 2012)), claiming the circuit
       court lacked subject matter jurisdiction because plaintiff (1) was not the proper party to bring
       the lawsuit, (2) sued the wrong defendant, and (3) did not issue a summons within 35 days of
       the administrative decision as required by section 3-103 of the Administrative Review Law
       (735 ILCS 5/3-103 (West 2012)).
¶5          In the motion to dismiss and accompanying memorandum in support, defendant first
       claimed the Board is the proper party to be named as defendant, as it was the Board, not the
       TRS itself, that made the underlying administrative decision. Second, defendant claimed
       plaintiff was “incorrectly named” as well, as the complaint should have been brought by the
       Board of Education of Mannheim School District No. 83, not the district itself. Finally,
       defendant claimed plaintiff failed to have the summons issued within 35 days after the
       administrative decision was mailed on August 16, 2013. The summons was not issued until
       September 30, 2013, 45 days after mailing.
¶6          In response to the motion to dismiss, plaintiff claimed the issue of naming the incorrect
       parties was addressed in a 2008 amendment to section 3-107 of the Administrative Review
       Law (735 ILCS 5/3-107 (West 2012)) in response to the supreme court’s decision in Ultsch v.
       Illinois Municipal Retirement Fund, 226 Ill. 2d 169, 191 (2007) (administrative review case
       dismissed for failure to name the proper defendant). In 2008, Public Act 95-831 (eff. Aug. 14,
       2008) was enacted and amended section 3-111(a)(4) of the Administrative Review Law to
       authorize the circuit court to correct misnomers or join agencies or parties. 735 ILCS
       5/3-111(a)(4) (West 2012). Plaintiff claimed if the amendment itself did not save the lawsuit


                                                    -2-
     from dismissal, public policy should govern and allow plaintiff the opportunity to amend.
     Further, plaintiff argued the delay in issuing the summons did not lie with plaintiff.
¶7       On February 25, 2014, after a hearing on defendant’s motion to dismiss, the circuit court
     entered a memorandum of opinion, granting defendant’s motion with prejudice. The court
     found “the amendments made *** do not cover the specific circumstances in this case, and the
     language of the amended statute does not qualify the plaintiff to add or join necessary parties.”
     Noting the precise language of the amendment did not save plaintiff’s complaint, the court
     stated:
                 “Specifically, section 3-107(a) still requires the plaintiff to name, as defendants,
             either the administrative agency that made the final decision at issue in the case, or the
             director or agency head, in his or her official capacity. If a plaintiff names just the
             administrative agency, but fails to name all persons who were parties of record to the
             decision, then the amended language of the statute would allow for the plaintiff to name
             and serve the additional necessary parties within a renewed 35 day time limit.
             Conversely, if plaintiff names just the director or agency head, in his or her official
             capacity, as defendants in a complaint for administrative review, and fails to name the
             administrative agency, board, committee, or government entity, then the plaintiff
             would again have the right to name the administrative agency as an additional
             defendant and provide for service within the 35 day limit. This is how the court reads
             735 ILCS 5/3-107(a) [(West 2012)].
                 In the instant case, plaintiff did not name any defendant in its complaint that would
             have allowed for naming additional parties under the strict language of section
             3-107(a). In this case, the plaintiff named the Teachers’ Retirement System, Illinois as
             the only defendant. The Illinois Teachers’ Retirement System is simply the name of the
             pension system at issue in the underlying administrative decision. Clearly, the Illinois
             Teachers Retirement System is not the administrative agency responsible for the final
             decision, nor does this court consider it to be a board, committee, or government entity,
             such that by naming it as a defendant, plaintiff should be granted 35 additional days to
             name additional parties, such as employees, agents, or members, in their official
             capacities, and have them properly served. Equally as clearly, the Illinois Teachers’
             Retirement System is not a director or agency head, such that, by naming it as
             defendant, plaintiff should be given 35 additional days to name the Board of Trustees
             of the Teachers’ Retirement System as an additional defendant in this case. Therefore,
             based upon the unambiguous language of 735 ILCS 5/3-107 [(West 2012)], and the
             specific facts of this case as they relate to the named defendant in plaintiff’s complaint
             for administrative review, this court lacks jurisdiction to hear the complaint and
             respondent’s motion to dismiss shall be granted with prejudice.
                 This decision necessarily requires the court to reject plaintiff’s additional
             contention that Illinois public policy indicates that adding parties in the instant case
             should be allowed. This court finds that position to be without sufficient merit to justify
             plaintiff’s request. The case of Ultsch[ ] is controlling in this case, and based upon the
             previously stated position of the court, the facts of this case do not trigger the
             legislature’s reaction to the supreme court’s decision in the Ultsch case as seen by the
             legislature’s amendments to relevant statutes in the Administrative Review Act. Time
             limits for bringing these type of actions are set forth in 735 ILCS 5/3-103 [(West

                                                  -3-
              2012)], and such limits would be circumvented, if not eliminated, by allowing for the
              adding of parties and serving of summons outside of the exceptions addressed earlier in
              this opinion as contained in the amended language of 735 ILCS 5/3-107(a) [(West
              2012)].” (Emphasis in original.)
       The court found plaintiff’s request of the circuit clerk to issue a summons at the time it filed its
       complaint was sufficient to constitute a good-faith effort to comply with the statutory
       requirements regarding service of summons. The court denied plaintiff’s motion to reconsider.
¶8        This appeal followed.

¶9                                              II. ANALYSIS
¶ 10                                        A. Standard of Review
¶ 11       Plaintiff appeals from an order granting defendant’s motion for involuntary dismissal
       pursuant to section 2-619 of the Code of Civil Procedure (735 ILCS 5/2-619 (West 2012)).
       This court conducts a de novo review of a section 2-619 dismissal order. Illinois Ass’n of
       Realtors v. Stermer, 2014 IL App (4th) 130079, ¶ 16. Further, resolving this particular issue
       requires us to construe a section of the Administrative Review Law, and issues of statutory
       construction are likewise reviewed de novo. Bettis v. Marsaglia, 2014 IL 117050, ¶ 12.
                    “When construing a statute, this court’s primary objective is to ascertain and give
               effect to the intent of the legislature. [Citation.] The best indication of legislative intent
               is the language used in the statute, which must be given its plain and ordinary meaning.
               [Citation.] It is improper for a court to depart from the plain statutory language by
               reading into the statute exceptions, limitations, or conditions that conflict with the
               clearly expressed legislative intent. [Citation.] Words and phrases should not be
               viewed in isolation, but should be considered in light of other relevant provisions of the
               statute. [Citation.] Further, each word, clause and sentence of a statute must be given a
               reasonable construction, if possible, and should not be rendered superfluous. [Citation.]
               This court presumes that the legislature did not intend absurdity, inconvenience, or
               injustice. [Citation.] Where statutory language is clear and unambiguous, it will be
               given effect without resort to other aids of construction. [Citation.] However, where the
               meaning of an enactment is unclear from the statutory language itself, the court may
               look beyond the language employed and consider the purpose behind the law and the
               evils the law was designed to remedy. [Citation.]” Bettis, 2014 IL 117050, ¶ 13.
¶ 12       As mentioned, the statute we must interpret is part of the Administrative Review Law,
       which consists of sections 3-101 to 3-113 of the Code of Civil Procedure (735 ILCS 5/3-101 to
       3-113 (West 2012)). Circuit courts may exercise jurisdiction over administrative review cases
       only as the statute dictates. Slepicka v. Illinois Department of Public Health, 2014 IL 116927,
       ¶ 34 (if statutory procedures are not followed, the circuit court has no jurisdiction). That is, a
       court has subject matter jurisdiction of a case only if it is conferred by the constitution or by
       statute. Article VI, section 9, of the 1970 Constitution provides: “Circuit Courts shall have
       such power to review administrative action as provided by law.” Ill. Const. 1970, art. VI, § 9.
       Our supreme court has held that when a court exercises special statutory jurisdiction, as in
       administrative review, such jurisdiction is limited to the language of the statute conferring it.
       The court has no powers from any other source. Fredman Brothers Furniture Co. v.
       Department of Revenue, 109 Ill. 2d 202, 210 (1985). If the statute conferring jurisdiction is not


                                                     -4-
       strictly complied with, no jurisdiction is conferred on the circuit court. Fredman Brothers, 109
Ill. 2d at 210. Further, section 3-102 of the Administrative Review Law specifically provides
       that, unless review is sought of an administrative decision within the time and in the manner
       provided therein, the parties to the proceeding before the administrative agency shall be barred
       from obtaining a judicial review. 735 ILCS 5/3-102 (West 2012).

¶ 13                                  B. Administrative Review Law
¶ 14      Plaintiff’s argument rests on the interpretation of section 3-107(a) of the Administrative
       Review Law, which provides as follows:
              “Except as provided in subsection (b) or (c) [(referring to zoning proceedings)], in any
              action to review any final decision of an administrative agency, the administrative
              agency and all persons, other than the plaintiff, who were parties of record to the
              proceedings before the administrative agency shall be made defendants. ***
                  No action for administrative review shall be dismissed for lack of jurisdiction based
              upon the failure to name an employee, agent, or member, who acted in his or her
              official capacity, of an administrative agency, board, committee, or government entity,
              where the administrative agency, board, committee, or government entity, has been
              named as a defendant as provided in this Section. Naming the director or agency head,
              in his or her official capacity, shall be deemed to include as defendant the
              administrative agency, board, committee, or government entity that the named
              defendants direct or head. No action for administrative review shall be dismissed for
              lack of jurisdiction based upon the failure to name an administrative agency, board,
              committee, or government entity, where the director or agency head, in his or her
              official capacity, has been named as a defendant as provided in this Section.
                  If, during the course of a review action, the court determines that an agency or a
              party of record to the administrative proceedings was not made a defendant as required
              by the preceding paragraph, then the court shall grant the plaintiff 35 days from the
              date of the determination in which to name and serve the unnamed agency or party as a
              defendant. The court shall permit the newly served defendant to participate in the
              proceedings to the extent the interests of justice may require.” (Emphases added.) 735
              ILCS 5/3-107(a) (West 2012).

¶ 15                                       C. Amendment to Statute
¶ 16       In this case, plaintiff named TRS as a defendant but did not name the Board. The Board is
       the administrative agency which rendered the decision plaintiff sought to challenge, not TRS
       itself. Therefore, plaintiff failed to name the necessary defendant in its review action.
¶ 17       Plaintiff acknowledges it named the wrong defendant but insists it should be allowed to
       amend the lawsuit to name and serve the Board. Plaintiff relies upon Public Act 95-831, which
       amended provisions of the Administrative Review Law and presumably was passed in
       response to the supreme court’s decision in Ultsch. In Ultsch, a case factually similar to the
       case sub judice, the supreme court determined the Administrative Review Law did not allow
       the plaintiff to amend its complaint when it had named the Illinois Municipal Retirement Fund
       instead of the board of trustees. Ultsch, 226 Ill. 2d at 191. The court held the board of trustees
       was the administrative agency “that plaintiff, under section 3-107(a) of the Administrative

                                                   -5-
       Review Law (735 ILCS 5/3-107(a) (West 2004)), was required to name as a defendant.”
       Ultsch, 226 Ill. 2d at 191.
¶ 18       Presumably in response to Ultsch, the Senate introduced Senate Bill 2111 for the purpose
       of amending sections 3-103, 3-105, 3-107, 3-111, and 3-113 of the Administrative Review
       Law (735 ILCS 5/3-103, 3-105, 3-107, 3-111, 3-113 (West 2006)). The proposed amendments,
       among other changes, (1) defined the circumstances under which a plaintiff may amend the
       complaint to include parties not previously named (735 ILCS 5/3-107(a) (West 2006)) and (2)
       afforded the circuit court the power to correct misnomers and join appropriate parties (735
       ILCS 5/3-111, 3-113 (West 2006)). To support its claim, plaintiff relies on the following
       House debates, where the House sponsor states the following:
               “Thank you, Mr. Speaker. Senate Bill 2111 deals with administrative... the review of
               administrative law decisions and it makes it easier to correct technical mistakes when
               naming the parties in the ... in that review ... judicial review. And there have been a lot
               of cases that have been thrown out simply because somebody misnamed a defendant.
               For example, one of the more recent ones was whether the defendant used the name the
               Illinois ... I’m sorry, the plaintiff named the Illinois Municipal Retirement Fund and the
               case was thrown out because the true party that should have been named was the Board
               of Trustees of the Illinois Municipal Retirement Fund. So we’re trying to make it ...
               make it more fair for people that are involved in these types of proceedings.” 95th Ill.
               Gen. Assem., House Proceedings, May 20, 2008, at 71-72 (statements of
               Representative Nekritz).
¶ 19       Plaintiff insists these comments demonstrate the legislature’s intent to remedy the
       seemingly harsh ramifications of Ultsch. According to plaintiff, it is clear the legislature
       intended to “prevent future litigants from losing a review of the merits of an adverse
       administrative decision due to a technical pleading deficiency.”
¶ 20       Public Act 95-831 amended at section 3-107(a) states as follows:
                    “If, during the course of a review action, the court determines that an agency or a
               party of record to the administrative proceedings was not made a defendant as required
               by the preceding paragraph, and only if that party was not named by the administrative
               agency in its final order as a party of record, then the court shall grant the plaintiff 35 21
               days from the date of the determination in which to name and serve the unnamed
               agency or party as a defendant. The court shall permit the newly served defendant to
               participate in the proceedings to the extent the interests of justice may require.”
               Pub. Act 95-831, § 5 (eff. Aug. 14, 2008).

¶ 21                            D. Effect of Amendments on Plaintiff’s Issue
¶ 22       Plaintiff insists this amended language allows the circuit court to grant the plaintiff 35 days
       to name and serve the previously unnamed agency. We disagree with plaintiff’s interpretation
       of the statute. The strict language of section 3-107(a) does not allow plaintiff to amend its
       complaint under the circumstances presented here. As the circuit court noted, the statute
       outlines only two specific instances when a plaintiff may be allowed to amend: (1) the
       individual employee, agent, or member who acted in his or her official capacity can be added
       when the plaintiff has named the administrative agency, board, committee, or government
       entity “as provided in this section”; or (2) the administrative agency, board, committee, or


                                                     -6-
       government entity can be added when the plaintiff has named the director or agency head, in
       his or her official capacity, “as provided in this section.” In other words, the circuit court may
       not dismiss the action for lack of jurisdiction if plaintiff names either the agency or the
       individual representative of the agency.
¶ 23       The “as provided in this section” language refers to the first sentence of section 3-107(a),
       which states: “[I]n any action to review any final decision of an administrative agency, the
       administrative agency and all persons, other than the plaintiff, who were parties of record to the
       proceedings before the administrative agency shall be made defendants.” 735 ILCS 5/3-107(a)
       (West 2012). The parties of record in the administrative proceedings in this case were plaintiff
       and the Board, as represented by the Claims Hearing Committee, consisting of three individual
       board members. Plaintiff did not name any of these parties, but instead named TRS, the
       agency, as the only defendant. However, the agency was not a party to the administrative
       proceedings. It is the Board that makes final administrative decisions subject to judicial review
       (40 ILCS 5/16-200 (West 2012)) and is the proper party “[t]o sue and be sued” (40 ILCS
       5/16-171 (West 2012)).
¶ 24       Because TRS was neither a “party of record” nor an “unnamed agency,” plaintiff cannot
       rely on the amendments provided by Public Act 95-831. This public act did not alter the
       paragraph within section 3-107(a) that is ultimately fatal to plaintiff’s claim. In other words,
       the amendments to the particular sections of the Administrative Review Law did not remedy
       the situation presented in Ultsch. And that situation is likewise presented here.
¶ 25       Despite plaintiff’s claim to the contrary, the amendments to section 3-111(a)(4) do not save
       plaintiff either. Public Act 95-831 changed this section as follows: “(a) The Circuit Court has
       power: *** (4) to dismiss parties, to correct misnomers, or to realign parties, or to join agencies
       or parties plaintiffs and defendants[.]” Pub. Act 95-831, § 5 (eff. Aug. 14, 2008). This section
       cannot be read in isolation. Rather, it must be read in conjunction with the provisions of section
       3-107(a) that allow the addition of parties when either of those two specific conditions is met.
       See 735 ILCS 5/3-107(a) (West 2012) (the action will not be dismissed for failure to name
       individuals if the agency or board was named, or dismissed for failure to name the agency or
       board if the individuals were named). “[A] court determines the legislative intent in enacting a
       statute by examining the entire statute and by construing each material part of the legislation
       together, and not each part or section alone.” Ultsch, 226 Ill. 2d at 184. The court does not have
       unbridled discretion to correct misnomers or join agencies or parties as plaintiff would have us
       believe. The court’s discretion must be confined by the parameters of the appropriate parties as
       specified in section 3-107(a).

¶ 26                                           E. Summary
¶ 27       Judicial review of a final administrative decision is confined to the Administrative Review
       Law and the specific procedures prescribed within. “A party seeking to invoke a court’s special
       statutory jurisdiction [of administrative review] must strictly comply with the procedures
       prescribed by the statute.” Ultsch, 226 Ill. 2d at 178. The supreme court found the “joinder
       provisions” of section 3-107(a) of the Administrative Review Law must be specifically and
       strictly followed, and noncompliance requires dismissal. Ultsch, 226 Ill. 2d at 179. The issue
       presented in Ultsch remains, even after the legislature amended the statute in 2008. That is, the
       Administrative Review Law still does not allow a complaint to be amended after the initial
       35-day period to add the board that rendered the final decision as a party defendant when the

                                                    -7-
       agency, which was not a party to the administrative proceedings below, was named as a party
       in the initial complaint.
¶ 28       TRS was not the agency that rendered the final decision in this case. The Board rendered
       the final decision and is the entity, according to its enabling legislation, that is intended “to sue
       and be sued,” not TRS. The various sections of the Administrative Review Law do not
       contemplate allowing an amendment to the complaint after the initial 35-day period to include
       the agency that rendered the final decision as a defendant when an individual member of that
       agency was not named. See Jones v. Cahokia Unit School District No. 187, 363 Ill. App. 3d
939, 943 (2006). In fact, it is imperative that the administrative agency which rendered the
       final administrative decision be named as a defendant, as it is that agency which must file an
       answer consisting of a record of the proceedings before it. See 735 ILCS 5/3-106 (West 2012).
       As the supreme court concluded in Ultsch, the Board is the “administrative agency” as that
       term is defined by the Administrative Review Law. Ultsch, 226 Ill. 2d at 189; see also 735
       ILCS 5/3-101 (West 2012) (“ ‘Administrative agency’ means a person, body of persons,
       group, officer, board, bureau, commission or department (other than a court or judge) of the
       State, or of any political subdivision of the State or municipal corporation in the State, having
       power under law to make administrative decisions.”). It is the Board that must be named as a
       defendant in plaintiff’s administrative review complaint. Plaintiff failed to name the Board as a
       defendant and, therefore, the circuit court properly dismissed the complaint with prejudice.

¶ 29                                       III. CONCLUSION
¶ 30       For the reasons stated, we affirm the circuit court’s judgment.

¶ 31       Affirmed.




                                                     -8-